363 F.2d 954
Willie Ferrell DAVIS, Appellant,v.UNITED STATES of America, Appellee.
No. 22107.
United States Court of Appeals Fifth Circuit.
July 27, 1966.

Joseph H. Davis, Macon, Ga., for appellant.
Sampson M. Culpepper, Macon, Ga., for appellee.
Before BROWN and COLEMAN, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM:


1
By this appeal, from conviction on five counts of possession and sale of illicit whiskey in violation of 26 U.S.C. 5205(a)(2) and 5604(a), appellant raises two contentions, neither of which is meritorious.


2
First, recognizing that the record is silent as to whether appellant, at or subsequent to his arrest, specifically requested permission to seek counsel or his family, bondsman or others, he nevertheless asserts that he was not informed of his right to the advice of counsel prior to his making a written statement.  On the contrary, however, the record clearly shows an oral warning by the interrogating officer as well as a similar warning in the first paragraph of appellant's written statement.  Second, the defense of entrapment, which was not raised at the trial, is clearly untenable.  The agents simply caught him red-handed in the act of delivering large quantifies of illicit whiskey.

Accordingly, the judgment of conviction is

3
Affirmed.